Citation Nr: 0422306	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to November 21, 2002.

2.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 20 percent disabling.

3.  Entitlement to an earlier effective date for the award of 
a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1966 to 
February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 Department of Veterans 
Affairs (VA) rating decision in part of which the regional 
office (RO) denied an increased rating for peptic ulcer 
disease, rated 20 percent disabling.  The veteran has also 
perfected an appeal from a June 2000 rating decision, in part 
of which the RO granted service connection for PTSD and 
awarded a rating of 50 percent, and denied TDIU.  

In August 2001, the Board denied an increased rating for 
peptic ulcer disease.  The Board also remanded the issues of 
entitlement to an increased rating for PTSD and entitlement 
to TDIU to the RO to provide the veteran a statement of the 
case (SOC) that addressed those issues.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2002, the Court vacated 
the part of the Board's decision that denied an increased 
rating for peptic ulcer disease, and remanded that matter to 
the Board for compliance with the duties to assist and notify 
the veteran as such duties are required by the Veteran's 
Claims Assistance Act of 2000 (VCAA).

In June 2003, the Board remanded to the RO the claims of 
entitlement to an increased rating for peptic ulcer disease, 
a higher rating for PTSD, and TDIU.  In a March 2004 rating 
decision, the RO awarded an increased rating of 100 percent 
for PTSD, effective from November 21, 2002.  As the award of 
service connection and a 50 percent evaluation had been 
effective from November 18, 1993, however, the issue of 
entitlement to a rating in excess of 50 percent prior to 
November 21, 2002, remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The RO last issued the veteran a supplemental statement of 
the case with respect to the veteran's PTSD and peptic ulcer 
disease claims in March 2004.  The veteran's appeal was 
transferred to the Board in April 2004, and in July 2004 the 
RO faxed additional evidence to the Board.  The evidence 
received from the RO consists of a report of a December 2003 
VA Digestive Conditions examination, and reports of a 
complete blood count and upper gastrointestinal (UGI) series 
performed in connection with that examination.  Inasmuch as 
this evidence is not pertinent to the veteran's PTSD claim, 
no further action is required with respect to that claim and 
the Board may proceed to its underlying merits.

The Board's present decision is limited to the matter of the 
veteran's entitlement to a rating in excess of 50 percent for 
PTSD prior to November 21, 2002.  The issues of the veteran's 
entitlement to an increased rating for peptic ulcer disease 
and his entitlement to an effective date earlier than 
November 21, 2002 for the award of TDIU are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  During the period November 18, 1993 to September 23, 
2002, the veteran's PTSD was productive of "severe" 
impairment in his ability to obtain or retain employment; his 
symptomatology during that time frame did not adversely 
affect the attitudes of all contacts except the most intimate 
so as to result in his virtual isolation in the community; 
his symptoms were not totally incapacitating, bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; he was not demonstrated to be unable to 
obtain or retain employment solely as a result of 
psychoneurotic symptoms; and his condition was not manifested 
by symptoms equivalent to gross impairment in communication 
or thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, an intermittent inability to perform the 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, or for his own 
occupation or name.

2.  The veteran has been demonstrably unable to obtain or 
retain employment as a result of PTSD since September 24, 
2002.


CONCLUSIONS OF LAW

1.  The "old" criteria for the assignment of a 70 percent 
rating for PTSD have been met for the period November 18, 
1993 to September 23, 2002; but an evaluation in excess of 70 
percent is not warranted for all or any part of that period, 
whether under the "old" or "new" criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2003); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  The "old" criteria for the assignment of a 100 percent 
rating for PTSD have been met from September 24, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10 (2003); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted previously, the RO has granted the veteran a 50 
percent schedular evaluation for PTSD from November 18, 1993, 
and a 100 percent schedular evaluation from November 21, 
2002.  See Introduction, above.  Accordingly, and because the 
veteran's PTSD claim has been in continuous prosecution since 
November 18, 1993, the question presently before the Board is 
whether he is entitled to a rating in excess of 50 percent 
for all or any part of the period from November 18, 1993 to 
November 21, 2002.

I.  Background

The record shows that the veteran underwent a VA 
neuropsychiatric examination in January 1994.  He reported 
that he was not currently working secondary to an accident he 
had had in the early 1980's.  He felt that he could not be 
around people, and indicated that he was living on the back 
side of a mountain, that he did not like to be in public, and 
that crowds made him nervous.  He said that he socialized 
very little and had only two friends.  He reported that if he 
went to a store, he got what he wanted and came right back.  
He indicated that he usually went through the "drive-in" 
when he went to a restaurant, and that if he went into the 
restaurant he would sit in the back room.  He reported that 
sounds such as gunshots, backfire, fireworks, and thunder 
caused him to experience flashbacks, and said that he stayed 
in the house for weeks at a time during deer hunting season.  
He also indicated that he could not take any pressure, and 
that he got upset over nothing.  He reported that he had 
first been married in 1964, and that he was divorced in 1968.  
He had a second marriage that lasted from 1970 to 1984 or 
1985, and he remarried a third time in 1988.  He was 
currently living with his wife.  He denied current use of 
drugs or alcohol, and indicated that he spent his time 
raising some game birds that he sold.  He also indicated that 
he had some animals that he took care of, mentioning cats and 
dogs, and said that he did some leather work as a hobby.  He 
reported that he had lost interest in hunting and fishing.  
He described symptoms of nightmares, sleep disturbance, 
occasional night sweats, survivor guilt, crying spells, 
difficulty trusting others, and decreased memory for people's 
names and where he put things.  He also indicated that he 
lost track of dates at times.  When asked about 
hallucinations, he indicated that when he heard the house 
creaking, he thought people were coming in.  He also 
indicated that he sometimes thought he saw people who were 
dead, such as the man who previously owned his house.  He 
reported that "Orientals" did not bother him, unless they 
were in black pajamas or speaking Vietnamese, and indicated 
that he did not like to watch war movies because they brought 
back old memories.  He indicated that he did not know about 
the future, and only lived day to day.  He reported that he 
had thought of suicide, but made no attempts, and he denied 
homicidal ideation.

On mental status examination, the veteran cried when he 
recounted stressors from Vietnam.  He was  preoccupied and 
quite tense.  His behavior was normal otherwise.  His face 
showed appropriate change, his speech was normal, and he was 
quite cooperative.  He was depressed and anxious.  He was 
abstract on proverbs.  Thought processes were normal.  Memory 
was fair, though it was hard to interview and get details 
from him.  He was well oriented and quite alert.  There were 
questionable hallucinations and delusions, but no 
schizophrenic trends were found.  Insight was superficial.  
Judgment was good.  The final diagnostic assessment was that 
the veteran had chronic, delayed PTSD and dysthymia.  It was 
the examiner's opinion that the veteran was competent at the 
time of the examination and not in need of psychiatric 
hospitalization.

VA treatment records show that, in January 1995, the veteran 
reported that sleep, anxiety, and anger were much better on 
medication.  The only negative effect was fatigue, and he 
reduced the dose without loss of improvement.

In May 1995, it was noted that the veteran was in fair 
spirits, and that he reported a greatly reduced incidence of 
symptoms.  Medication was having a very positive effect on 
sleep and dreams, but he had fatigue.  He felt that he had 
isolated himself a bit too much in past months, and was 
looking for ways to selectively venture out to make some 
limited contacts.  It was noted that he had been married to 
his present wife for two years, and that he had been helping 
a sister with a difficult situation.  He had no suicidal or 
homicidal ideation.

In July 1995, the veteran reported that a lower dosage of 
medication was of less help over time, and that any higher 
doses caused fatigue.  His primary complaint was insomnia.

A statement from T. H. Hickey, M.D., dated in September 1995, 
indicates that the veteran suffered several injuries and had 
many traumatic experiences during his tenure in Vietnam, and 
that he wondered why he was spared when so many of his 
buddies suffered fatal wounds.  It was noted that he had 
trouble with tinnitus, stress, epigastric pain, nausea, and 
reflux esophagitis.  Dr. Hickey reported that he had visited 
with the veteran in his clinic, and that he had observed and 
counseled with him regarding his dreams, hallucinations, 
depression, and suicidal thoughts.  The doctor opined that 
the veteran had been disabled due to service rendered to his 
country, that he was not able to function in a normal manner, 
and that, as the veteran grew older, it was most difficult 
for him to cope with his stress syndrome.

VA treatment records, dated in November 1995, show that the 
veteran was participating in the PTSD Day Treatment Program.  
It was noted that there was an overwhelming sadness about him 
when he began to speak of traumatic incidents, and that he 
teared up and become unable to talk.  He spoke about a past 
incident where he came close to reacting by shooting a man in 
the woods, and expressed appreciation for his wife for having 
stayed with him despite his actions and isolative behaviors.  
Later that same month, he reported greater, episodic anxiety.  
It was noted that his mood was "OK" and that he looked 
well.  He was placed on a new medication.

In December 1995, it was noted that the veteran contributed 
appropriately to sessions.  He chose to share the specifics 
of a very traumatic incident with the PTSD group, and 
terrifying feelings and sadness resurfaced.  It was noted 
that he was unable to drive alone for any distance, and that 
that created extreme stress for him.  He had grave concerns 
about being around people outside his very narrow sphere, and 
expressed that he would like very much to expand his social 
contacts without as much anxiety.  His greatest fear was 
hurting someone else over something relatively insignificant.  
He spoke of using deep breathing techniques to help manage 
extreme anxiety, and he was restarted on Zoloft.  He had no 
suicidal or homicidal ideation.

On VA treatment in January 1996, it was noted that the 
veteran was achieving greater relaxation, less anxiety, and 
no moodiness on medication.  He was in good spirits, looked 
well, and was animated and relaxed.  He reported that he 
still stayed pretty well isolated, but said that he was more 
active around the home and felt like he was able to 
accomplish more there than before.  He indicated that he had 
discontinued all caffeine drinks, and reported that that had 
reduced his "antsy" feelings and nervousness.

In March 1996, the veteran spoke of auditory hallucinations, 
involving someone calling his name, and indicated that some 
memories from Vietnam were returning.  He was quite fearful 
about being out in public because he was concerned that he 
might harm someone if a person were to inadvertently 
"trigger" him.  He had fluid motor behavior; his speech was 
mildly slow, with normal volume; his affect was mildly sad; 
he was alert and oriented; and his thoughts were clear with 
no suicidality.

During a hearing held at the RO in March 1996, the veteran 
testified that he "exploded" when put into a spot where he 
thought he was going to be hurt, and said that he had stabbed 
a man with a gaff on one occasion.  He reported that he lived 
on the back side of a mountain, and that he did not like to 
go into town to get groceries or anything else.  He indicated 
that he was currently married for the third time, and that he 
came to VA for treatment because he was afraid he was going 
to lose his wife.  He testified that he had trouble 
remembering names.  He said that he had nightmares, not every 
night, but at certain times, when something triggered them.  
He stated that he was taking Zoloft, and testified that he 
had taken a "bunch" of medication prior to the hearing so 
that he could get through it without breaking down.  He 
indicated that he sought treatment intermittently when he had 
exacerbations of symptoms.  He also described an incident 
where he had gone down the side of a hill with a rifle, in 
only his shorts, thinking he had heard somebody hollering, 
only to realize when he had "come to his senses" that it 
was the sound of beagles running.  He testified that he was 
currently unemployed.

VA treatment records from May 1996 show that the veteran 
reported that his medications were helping.  He stated that 
things were "going smoothly", that he was calmer, and had 
decreased irritability.  He indicated that he slept well and 
that his appetite was good.

A VA treatment record from July 1996 shows that the veteran 
reported that he was sleeping "alright", but that he had 
had more difficulty after news of a recent plane crash.  He 
noted that his medications decreased his irritability and 
helped him stay calm.  He reported that his mood was stable.  
On mental status examination, he was alert, pleasant, and 
cooperative, and his thoughts were goal directed.  There were 
no hallucinations, no psychosis, and no suicidal or homicidal 
ideation.

In August 1996, the veteran presented for VA treatment of 
knee, ankle, and back pain.  It was noted that he was 
oriented, alert, and cooperative.

A VA treatment record from October 1996 shows that the 
veteran reported that his sleep and irritability improved 
with medication.  He indicated that his mood was stable, and 
said that he had had some flashbacks during hunting season.  
He had good eye contact, there were no audio or visual 
hallucinations, his thoughts were goal directed, his mood was 
euthymic, and his affect was appropriate.  He had no suicidal 
or homicidal ideation.

A VA treatment record from January 1997 shows that the 
veteran reported an increase in PTSD symptoms, including 
flashbacks and sleep difficulty, near Thanksgiving, when his 
mother passed away.  He reported that medication helped with 
irritability and hypervigilance.  It was noted that his 
concentration was good, and that he had no appetite 
disturbance.  It was also noted that he was pleasant and 
cooperative, that he was alert and oriented, that he had good 
eye contact, and that his mood was euthymic.  There were no 
audio or visual hallucinations, his thoughts were goal 
directed, and he denied suicidal or homicidal ideation.

A VA treatment record from April 1997 shows that the veteran 
reported having a very difficult time over the course of the 
past two months.  He said it was difficult to hear from VA 
that he had insufficient evidence to support his PTSD claim, 
and indicated that he was feeling helpless, hopeless, 
useless, sad, and frustrated.  He reported that he was doing 
all he could to maintain himself emotionally and financially, 
but that it seemed insufficient.

A VA treatment record from July 1997 shows that the veteran 
reported being more depressed around Memorial Day.  He 
indicated that he had had thoughts of suicide and had even 
gotten his gun out, but resorted to using alcohol instead.  
He stated that he had not been honest about his alcohol use, 
and said that he drank a couple of cases of beer per week.  
On mental status examination, his mood was subdued.  His 
affect was appropriate, his thoughts were goal directed, 
there was no psychosis, and he denied current suicidal or 
homicidal ideation.

A VA treatment record from August 1997 shows that the veteran 
admitted having used alcohol to self medicate.  He reported 
having refrained from the use of alcohol for one month, and 
said that his medication helped keep him calm and worked well 
for him as long as he was not drinking.  He stated that his 
mood had been "alright", and reported a variable sleep 
pattern.  He said that his nightmares had recently increased 
in frequency.  On mental status examination, he was pleasant 
and cooperative and his mood was euthymic.  His affect was 
appropriate, his thoughts were goal directed, and there was 
no psychosis.  He denied suicidal and homicidal ideation.

A VA treatment record from September 1997 shows that the 
veteran reported that his cousin had recently died of cancer.  
He was tearful on and off during the session, and indicated 
that dealing with death was very difficult for him.  He 
focused on his loss of functioning since an accident in 1982, 
and reported that he found it quite stressful to leave the 
isolation of his home.  

In October 1997, the veteran was seen for an assessment in 
connected with a VA back pain program.  It was noted that he 
was completely independent with feeding, hygiene/grooming, 
and dressing, and that he had modified independence with 
respect to bathing.  His instrumental activities of daily 
living included cooking, taking care of the trash, and 
occasionally using a riding lawn mower.  It was noted that he 
had no community involvement and that his wife did the 
grocery shopping.  He described his typical day as watching 
television; going outside to play with the dog; feeding the 
chickens; watching more television; napping in the afternoon; 
going outside; and watching more television in the evening.  
He described his recreational and leisure activities as 
involving potted plants.  As for stress management, he 
reported heavy alcohol use up until one month ago, and said 
that he listened to music, used a TENS unit, and took several 
medications.

Additional VA records from October 1997 show that the veteran 
described himself as a hermit, and said that he spent most of 
his time with his wife or alone.  He reported no hobbies or 
other daily activities that involved him in his community, 
and it was noted that he lived in an isolated way and watched 
television for entertainment.  He reported that he walked to 
his father-in-law's house every day; that he "fooled" with 
the dogs and chickens; that he spent most of his time out in 
the yard; that he enjoyed watching wildlife; and that he 
cooked and had a little garden.  He also reported that he 
went to the movies on occasion, and that he would 
occasionally go to the local Wal-Mart on a weekday.  It was 
noted that his affect was appropriate, that he was oriented, 
that he was able to communicate all of his needs, that he was 
able to attend to task and follow directions, and that he 
denied memory problems.

A VA treatment record from December 1997 shows that the 
veteran reported that medication had been helping him to stay 
calm, and with his sleep.  He noted that his mood had been 
good.  On mental status examination, he had good eye contact.  
His affect was appropriate, he was oriented, and there were 
no audio or visual hallucinations.  He had no paranoid or 
grandiose delusions, and denied homicidal and suicidal 
ideation.  The examiner recorded a Global Assessment of 
Functioning (GAF) score of 45.

A VA treatment record from February 1998 shows that the 
veteran reported that he was doing well on present 
medications.  He indicated that he was able to relax at night 
and sleep longer.  He stated that he could not recall any 
nightmares, but said that he did have one episode where he 
awakened in a cold sweat.  He did not report any flashbacks, 
but said that he had intrusive thoughts after a helicopter 
flew over his house recently.  On mental status examination, 
the examiner noted that the veteran looked much improved from 
the last visit.  He was relaxed, alert, oriented, 
cooperative, and pleasant.  He had good eye contact, and his 
mood was euthymic.  His affect was appropriate, his thoughts 
were goal directed, there were no hallucinations or paranoid 
or grandiose delusions, and he denied suicidal and homicidal 
ideation.  The examiner recorded a GAF score of 50.

A VA treatment record from June 1998 shows that the veteran 
reported that his father-in-law had died in April.  The 
veteran indicated that he had had increased difficulty prior 
to the death and funeral, with an increase in nightmares.  He 
described an episode during a thunderstorm in April when he 
awakened to find himself outside, holding a shotgun.  He said 
that he became oriented once he got out in the rain.  He also 
described another "runaway" episode in which he awakened 
from sleep before he got outside.  These occurred prior to 
the funeral.  He stated that his mood had improved since the 
time of the funeral, and indicated that his nightmares were 
decreasing in frequency.  On mental status examination, his 
mood was subdued.  He had good eye contact, his affect was 
appropriate, and he had no hallucinations.  His thoughts were 
goal directed, with no delusions, and he denied suicidal and 
homicidal ideation.  The examiner recorded a GAF score of 45.

A VA treatment record from August 1998 shows that the veteran 
reported that he had been doing "pretty good".  He 
indicated that he had not had any recent flashbacks or 
"runaways".  He did report one incident about a week before 
the visit when he awakened in a cold sweat, but he said that 
he had not had any recent nightmares.  He said that he had 
secured his bedroom door with a lock, and said that his 
medication made him calmer and helped him get to sleep.  It 
was noted that he had good eye contact, that he was pleasant 
and cooperative, and that his thoughts were goal directed.  
He had no audio or visual hallucinations, and no delusions, 
and he denied suicidal or homicidal ideation.  The examiner 
recorded a GAF score of 45.  A second report from August 1998 
shows that the veteran reported that he enjoyed caring for 
his grandchildren, and that his daughter feared that he 
spoiled them too much.  The clinical impression was that he 
had PTSD with numerous strengths.

A VA treatment record from October 1998 shows that the 
veteran reported one "runaway" (exaggerated startle 
response) episode when squirrel hunting season started and 
guns started going off near his home.  He credited his 
medications with helping him with his "nerves" and mood.  
He indicated that he was getting along well with his wife, 
but that he did not socialize much outside the family, with 
the exception of one close friend.  When his wife and mother 
went to North Carolina for two weeks, he enjoyed the solitude 
for a few days.  But he began to get very lonely by the time 
his wife returned.  He expressed his opinion that that sort 
of reaction was good, and indicated that he was doing as well 
as he could ever expect to do.

A VA treatment record from November 1998 shows that the 
veteran reported that his mood was "pretty good".  He 
anticipated a more pronounced startle response and increased 
nightmares with the upcoming deer hunting season.  He stated 
that he had had two flashbacks since his last visit, but that 
he had learned to cope with them by trying to refocus his 
thoughts.  He felt that he was coping well on current 
medications.  He discussed his tendency to isolate, and said 
that he did not go to town with his wife each week to run 
errands; he found that he felt much more comfortable alone.  
It was noted that he had good eye contact, and that his mood 
was euthymic.  He demonstrated a good sense of humor.  His 
thoughts were goal directed, he had no audio or visual 
hallucinations, and no delusions, and he denied suicidal or 
homicidal ideation.  The examiner recorded a GAF score of 45.  
Later that same month, it was noted that the veteran 
preferred not to drive, because it aggravated his problems 
with anxiety and irritability; that he was oriented with a 
friendly attitude; and that he had a good relationship with 
his daughter.

A VA treatment record from December 1998 shows that the 
veteran reported having gone to a DAV potluck dinner at his 
wife's urging, and that it worked out well.  He said that he 
got a little anxious when some of the veterans started 
telling war stories, but that he found another man to talk 
about dogs with and it worked out OK.  He had never been to 
such a gathering before.  He reported a big improvement in 
his sleep, with up to six hours per night on average, and he 
indicated that he had enjoyed Thanksgiving with his family of 
origin and that there were no problems.  On the other hand, 
he reported that he still isolated at home, and would rather 
not leave.  He had some dread about needing to go shopping 
for his wife's Christmas present.  The examiner indicated 
that the veteran was coping well at present.

A VA treatment record from February 1999 shows that the 
veteran reported experiencing a vivid flashback after 
watching a show about recent air strikes.  He said that his 
wife told him that he was talking in his sleep more, and he 
reported waking in a cold sweat for several nights.  He 
indicated that he was settling down now, and that his sleep 
was improving, with an average of six hours of sleep per 
night.  It was noted that his mood had been good, but that he 
still experienced some hypervigilance.  He was pleasant and 
cooperative, had good eye contact, and his thoughts were goal 
directed.  He had no audio or visual hallucinations, and no 
paranoid or grandiose delusions, and he denied suicidal or 
homicidal ideation.  The examiner recorded a GAF score of 45.

A VA treatment record from April 1999 shows that the veteran 
reported that he had been doing well.  He said that his wife 
told him that he talked and writhed some in his sleep, but 
that he did not remember any nightmares.  It was noted that 
he slept fairly well and that his appetite was good.  He kept 
to himself most of the time, but was able to tolerate some 
social interaction, mostly with family.  He was euthymic and 
had a wry take on life.  He was not suicidal or homicidal.  
The examiner noted that the veteran was doing about as well 
as the examiner had seen.

A VA treatment record from May 1999 shows that the veteran 
reported that the recent shootings in Littleton, Colorado 
were a trigger for him, increasing his nightmares and sleep 
disturbance.  It was noted that he had middle insomnia, that 
he slept three to four hours per night, that he had 
nightmares every couple of nights, and that he reported 
intrusive thoughts and flashbacks.  He also described 
hypervigilance and a tendency to isolate, with more 
irritability.  On mental status examination, he had good eye 
contact.  His mood was subdued, and his affect was 
appropriate.  His thoughts were goal directed, with no 
hallucinations or delusions, and he denied suicidal and 
homicidal ideation.  The examiner recorded GAF score of 45.

A VA treatment record from July 1999 shows that the veteran 
reported a marginal improvement in his condition since his 
medication was increased in May.  He indicated that he had 
been more isolated than ever lately, and often did not want 
to be around anyone but his wife.  He recounted an incident 
where he had gone to a gas station to fill up his car, but 
turned around and went home when he saw seven or eight cars 
in the parking lot.  He indicated that he knew the people who 
had been there, and admitted that one aspect of the incident 
was that the same people were there much of the time and they 
were the local gossips.  The clinical impression was that he 
had PTSD with increased isolating behavior.

A VA treatment record from early August 1999 shows that the 
veteran reported his mood to be "pretty good".  He said 
that C-130's flew over his house at times, and sometimes 
triggered a brief flashback, but he indicated that he was 
able to stop and think his way through them.  He denied any 
"runaways", which he described as full blown flashbacks 
where he loses touch with where he is.  He reported that he 
was sleeping five to six hours per night, and said that his 
nightmares had decreased in frequency, with only four or five 
since May.  He indicated that he was coping well on present 
medication, and reported that he stayed inside on the fourth 
of July and kept his television turned up so the fireworks 
would not bother him.  The examiner recorded a GAF score of 
51.  Later that same month, it was noted that he had received 
a letter from the Board stating that he would be service 
connected for PTSD and tinnitus.  He reported no recent 
nightmares or intrusive thoughts, his mood was euthymic, and 
he was more talkative than previously.

During a hearing held at the RO in September 1999, the 
veteran testified that he had recurrent thoughts of Vietnam 
brought on by triggers, such as a helicopter or transport 
plane flying overheard, or a gunshot or other loud noise.  He 
reported that these triggers caused "runaways".  He said 
that he did not sleep well at night, and that he regularly 
awakened thinking that he was back in Vietnam.  He testified 
that he would sweat and get nervous.  He endorsed symptoms of 
panic attacks, fear, and depression.  He said that the 
treatment and medication he had received had helped him a 
lot.  He indicated that he had not liked to be around people 
when he had worked last in the 1980's, and said that his 
psychiatric symptoms had interfered with his work.  He said 
that he did not want to have a whole lot of friends, and that 
he preferred to be isolated, and he testified that his house 
sat on the back side of a mountain, the only house at the end 
of a road.  He indicated that he generally did not go to 
town, and that if he did go into a store, he got what he 
needed and left.  He testified that he did not go to church, 
that he had been to a DAV function only one time in the last 
three years, and that he did not have much of a relationship 
with family or friends like a brother, sister, child, or 
members of his wife's family.  He said that he did not handle 
stress or disappointment well, and expressed his belief that 
his psychiatric condition, and the medication he took for it, 
would make it extremely difficult if not impossible to be a 
good, reliable worker.  He testified that he kept himself 
occupied by watching television and taking care of his dog, 
and said that he did not read because he had difficulties 
with concentration and attention.  His wife testified that he 
hardly ever left the house, and that he hardly ever 
associated with anybody, even members of his family, other 
than perhaps seeing them at a holiday maybe once per year.  
She said that his emotional symptoms had gotten worse over 
the last several years, that he was moody, that he trembled 
sometimes, that he could not "keep up with anything", and 
that he would say very little when confronted with a roomful 
of strangers.

VA treatment records from January 2000 show that the veteran 
reported that he had one "runaway" episode in December when 
someone fired a gun behind his house.  He indicated that, for 
about a week afterward, he had an increase in nightmares, 
hypervigilance, and tendency to isolate.  He also indicated 
that Christmas had been hard for him due to family 
gatherings, and the implied need to "make nice".  He stated 
that his mood was alright at present, reported that he slept 
about five hours per night, and said that nightmares varied 
according to triggers.

A VA treatment record from April 2000 shows that the veteran 
reported one "runaway" episode of intrusive thoughts 
triggered by a military jet passing over his home at 
supersonic speed, resulting in a sonic boom.  He was at his 
"special place" near his home and stayed there overnight.  
His wife came looking for him the next day.  He indicated 
that the last such episode had been in November, when a 
hunter fired a rifle near his house.  It was noted that he 
was otherwise doing fairly well.

A VA treatment record from early May 2000 shows that the 
veteran reported his mood to be "alright".  He reported one 
flashback since January, and spoke of a getaway he had 
constructed out of the hull of a school bus in the woods.  He 
indicated that he enjoyed going there to isolate and watch 
wildlife.  He reported that he had been staying there when he 
heard a sonic boom, and said that the experience had 
triggered a flashback.  He said that he became nervous, 
tense, and hypervigilant, and indicated that he coped with 
such episodes by listening to relaxation tapes.  He reported 
sleeping an average of five hours per night, and said that, 
while he did not remember any nightmares, he did awaken at 
times in a cold sweat.  He felt that he was coping well on 
present medication.  On clinical evaluation, he had good eye 
contact.  He mood was euthymic.  He was pleasant and 
cooperative, and his affect was appropriate.  There were no 
audio or visual hallucinations, and his thoughts were goal 
directed, with no paranoid or grandiose illusions.  He denied 
suicidal or homicidal ideation.  The examiner recorded a GAF 
score of 41.  Later that same month, the veteran denied 
recent intrusive thoughts.  However, he did report that a 
clap of thunder in the middle of the night sent him out of 
bed "looking for a foxhole".  He felt that he was coping 
better than ever before, but became tearful when told the 
examiner of an incident in Vietnam.

A VA treatment record from July 2000 shows that the veteran 
reported having gone "to the woods" when he recently 
learned of the murder of a friend.  Otherwise, he was doing 
fairly well.

A VA treatment record from August 2000 shows that the veteran 
reported increased hypervigilance and nightmares after a 
friend of his was murdered about a month earlier.  He stated 
that his nightmares had since decreased in frequency.  He 
reported that he slept only three hours at night, but that he 
napped frequently during the day because it was hot outside 
and he wanted to stay inside where it was cool and fall 
asleep.  He had good eye contact, he was alert and his affect 
was appropriate, and his mood was euthymic.  He had no audio 
or visual hallucinations, and his thoughts were goal 
directed, with no paranoid or grandiose illusions.  He denied 
suicidal or homicidal ideation.  The examiner recorded a GAF 
score of 41.

A VA treatment record from October 2000 shows that the 
veteran reported having a "hard time out in public".  He 
indicated that his neighbors had posted their land, and so 
hunting season was less of a problem for him than in the 
past.  He showed the VA social worker photographs of his 
"hideaway", an old school bus he hauled into a hollow not 
far from his house.  He reported that there was no road 
access and that he could count on being alone there.  His 
mood was euthymic and he laughed easily.

A VA treatment record from November 2000 shows that the 
veteran reported an increase in nightmares after a friend of 
his was murdered.  He indicated that the nightmares had 
decreased in frequency more recently, and said that they 
tended to vary in frequency depending upon stressors.  He 
reported one "runaway" or flashback since his last 
appointment, precipitated by the sound of a gunshot.  It was 
noted that his mood had been fair.  He was oriented, 
pleasant, cooperative, and alert, with good eye contact, and 
his mood was euthymic.  He had no audio or visual 
hallucinations, his thoughts were goal directed, with no 
paranoid or grandiose illusions, and he denied suicidal or 
homicidal ideation.  The examiner recorded a GAF score of 41.

A VA treatment record from December 2000 shows that the 
veteran reported having a "rough time lately" with his PTSD 
symptoms.  He related an incident in which he had allowed his 
new son-in-law to hunt deer on his land, and the young man 
crippled two deer, requiring the veteran's intervention.  He 
indicated that the blood and animal suffering had been hard 
on him, and that the episode had served as a trigger for some 
unpleasant Vietnam memories.  He also indicated that his wife 
had been urging him to go shopping, not appreciating the 
effect of the Christmas retail madhouse on a person with 
PTSD.  He reported that he had tried to do the shopping, and 
completed buying for relatives, but that he had had to go sit 
in the car several times.  His mood was euthymic and he felt 
as though he was through the worst of a bad period.

When the veteran was examined for VA purposes in February 
2001, he reported that he was doing "pretty good", but 
said, "I still have flare ups".  He said that there were 
times when, if he heard a sonic boom or a gun go off, he 
would lose track of where he was.  He reported that his 
nightmares had improved with medication, but said that if 
there was a "trigger", he could have nightmares "in 
bunches".  He indicated that he generally had one or two 
nightmares per month, on average, and said that he awakened 
sometimes and found himself outside of the house.  He 
reported that he was very easily startled by loud noise, that 
he still ducked, and that he avoided crowds.  He indicated 
that he went into restaurants on occasion if they were not 
crowded, but said that his wife usually did the shopping.  He 
avoided watching war movies, and he indicated that seeing a 
Vietnamese person would trigger thoughts of the war.  He 
noted that he had been married for 10 years to his third 
wife.  He said that he was "hateful", and that when he was 
in a great deal of pain he tried to "run her off".  He 
indicated that he had not worked since 1982, which he 
attributed, in part, to knee and back pain, but also to the 
fact that he could not be around people.  He said that he was 
easy going, but indicated that he could lose his temper and 
had been involved in fights at work.  He indicated that he 
spent his time watching television, and said that he would 
occasionally go out in the woods with his dogs.  He denied 
drug or alcohol abuse.

On mental status examination, the veteran was quite anxious, 
and his predominant moods were anxiety and depression.  He 
was fully cooperative, his speech was within normal limits 
with regard to rate and rhythm, and his affect was 
appropriate to content.  His thought processes and 
associations were logical and tight, and there was no 
confusion.  No gross impairment in memory was observed, and 
he was oriented in all spheres.  He did not complain of 
hallucinations, and no delusional material was noted.  His 
insight and judgment were generally adequate.  He reported 
some suicidal ideation, but denied intent, and he also denied 
homicidal ideation.  The examiner indicated that the veteran 
was competent, and that he was not in need of psychiatric 
hospitalization.  He was given a GAF score of 45.

A VA treatment record from April 2001 shows that the veteran 
reported that he had gone on a trip at his wife's urging.  He 
said that he had been very nervous about it, especially a 
dinner cruise on a lake, but that he got through it and his 
wife was pleased.  He indicated that loud noises still 
triggered an exaggerated startle response, but said that he 
usually did not stay upset for as long as he once did.

During a hearing held before the undersigned at RO in April 
2001, the veteran testified his PTSD became worse when he 
stopped working.  He reported that he was nervous, that he 
tried to stay away from people, and that he couldn't work 
well around them.  He indicated that he took medication to 
sleep.  His wife testified that when he got nervous about 
things, he flew "off the handle".  She indicated that he 
did want to go anywhere, and that "[h]e just stays at home 
mostly".  She also testified that he had trouble sleeping.

A VA treatment record from June 2001 shows that the veteran 
reported that things were going "pretty smooth".  He stated 
that he used his medication only when needed, and said that 
it helped him get to sleep.  He described his mood as fair.  
He indicated that the frequency of his nightmares varied with 
"triggers", and said that he had not had one in over a 
week.  He also reported "just a couple" of flashbacks since 
November.  He said that he had had a family reunion last 
month and that he took some of his medication during the day 
to help him get through it.  He contributed by smoking the 
meat for the dinner.  On mental status examination, he was 
oriented, alert, pleasant, and cooperative, and had good eye 
contact.  His mood was euthymic.  His thoughts were goal 
directed, with no hallucinations, and he had no paranoid or 
grandiose delusions.  He denied suicidal or homicidal 
ideation.  The examiner recorded a GAF score of 41.

A VA treatment record from July 2001 shows that the veteran 
reported that he and his wife hosted a family gathering in 
May in honor of his father's birthday.  The veteran indicated 
that he took extra medication in advance and was able to 
"sit in the corner and watch" without too much discomfort.  
Afterwards, he was glad that they had done it, as his father 
had really appreciated it.  The veteran reported that his 
mood was generally good and said that he had been recently 
sleeping five to six hours without many nightmares.

When the veteran was examined for VA compensation purposes in 
August 2001, he indicated that he was "doing good", but 
could not sleep much.  He indicated that he had nightmares 
one or two times per week, some involving Vietnam, and he 
said that he had sometimes awakened to find himself in the 
yard with a shotgun.  He reported that he did not usually 
have intrusive thoughts about the war unless he was exposed 
to loud noises.  He indicated that he was easily startled by 
any kind of unexpected noise, that he avoided crowds, that he 
did not go to restaurants, that he rarely went to large 
stores, and that he avoided watching war movies.  He also 
reported that seeing Vietnamese people triggered thoughts of 
the war.  He said that he lost his temper with his wife, 
particularly if he tried to decreased his medication.  He 
indicated that he had not worked since 1982, attributing that 
to problems with his left hip.  It was noted that he spent 
most of his time watching television and raising squirrels, 
that he did not do much socializing, but that he did 
occasionally visit with his father.

On mental status examination, the veteran made little eye 
contact.  His predominant mood was one of anxiety.  He was 
fully cooperative, and his speech was within normal limits 
with regard to rate and rhythm.  His affect was appropriate 
to content, and his thought processes were logical and tight, 
with no loosening of associations or confusion.  No gross 
impairment in memory was observed; he was oriented in all 
spheres; hallucinations were not complained of; and no 
delusional material was noted.  His insight and judgment were 
adequate.  The examiner indicated that the veteran was 
competent, and not in need of psychiatric hospitalization.  A 
GAF score of 48 was recorded.

A VA treatment record from September 2001 shows that the 
veteran reported that he took his medication as prescribed to 
keep his tension down.  He noted that it had been very 
beneficial in light of the recent terrorist attacks on 
September 11, and said that he had finally gone to stay in 
the "hideaway" on his land to avoid television.  He thought 
that he was starting to put things in perspective.

A VA treatment record from December 2001 shows that the 
veteran reported having done well with startle response 
during the recent hunting season, primarily because there 
were fewer hunters in his area and he seldom heard a gun 
report.  He said that he "blew up" (verbally) at his wife 
last week when she pushed him to go somewhere and he did not 
want to go, but that he felt guilty for not wanting to go 
anywhere and apologized to his wife.  He indicated that he 
was sleeping fairly well and avoided television.  A second 
record from December 2001 shows that the veteran reported 
that he tried to avoid going out in public.  He indicated 
that he had had "a couple" of nightmares and some 
flashbacks after the World Trade Center attacks, that he 
slept five to six hours per night, and that his mood was 
fair.  He denied the use of alcohol in over a year.  On 
mental status examination, he was alert and oriented, his 
affect was appropriate, and he had good eye contact.  His 
mood was euthymic.  His thoughts were goal directed, with no 
hallucinations or paranoid or grandiose delusions, and he 
denied suicidal and homicidal ideation.  The examiner 
recorded a GAF score of 41.

A VA treatment record from February 2002 shows that the 
veteran reported that he thought medication reduced his 
irritability.  He indicated that he was unable to tolerate 
crowds, and said that he timed his shopping to coincide with 
the lowest customer traffic.  He reported that he and his 
wife were getting along well, that he had no "runaways" 
recently, and few nightmares.

A VA treatment record from March 2002 shows that the veteran 
reported that his present combination of medications was 
"working great".  He indicated that his mood was improved, 
that he slept more soundly, and that his nightmares had 
improved.  He said that he had had a few flashbacks, and said 
that he coped by going to his bus and spending time alone.  
On mental status examination, he was pleasant and cooperative 
and had good eye contact.  His mood was euthymic, his affect 
was appropriate, and he was alert and oriented.  His thoughts 
were goal directed, with no hallucinations or paranoid or 
grandiose delusions, and he denied suicidal and homicidal 
ideation.  The examiner recorded a GAF score of 41.

During VA treatment in April 2002, the veteran reported that 
the quality of his sleep had been better lately.  He 
indicated that he had had one recent nightmare that was 
triggered by a television movie showing dead bodies, but he 
indicated that he was able to "let go" of the stressor more 
quickly than in the past.  He denied recent intrusive 
thoughts, and said that he was doing about as well as he ever 
had, which enabled him to "get out more".  He reported that 
he had bought a miniature horse for his niece, and he 
indicated that he kept it at his place and cared for it.

When seen at VA in June 2002, the veteran reported that he 
was doing well, especially in terms of sleep.  He said that 
he and his wife were getting along well, and that she seemed 
to be understanding of his occasional irritability.  He 
reported "a couple" of flashbacks since his last VA visit.  
He also indicated that he had had a bad startle response and 
had fallen when a deer jumped "out of his path" 
unexpectedly.  He reported having only one bad nightmare 
since March, and said that he had had few intrusive thoughts.  
He said that his mood was good most of the time, and reported 
that he was doing about as well as he ever had.  He continued 
to avoid crowds and still enjoyed spending time in the school 
bus he converted into a camper.  On mental status 
examination, he had good eye contact.  He was pleasant and 
cooperative.  His mood was euthymic.  Affect was appropriate.  
He was alert and fully oriented.  His thoughts were goal 
directed.  He had no paranoid or grandiose delusions.  He had 
no hallucinations, suicidal or homicidal ideation, or 
paranoid or grandiose delusions, and his thoughts were goal 
directed.  The examiner recorded a GAF score of 41.

In September 2002, the veteran submitted a statement written 
by his wife.  She indicated that the veteran had some kind of 
nightmare nearly every night; that he could not or would not 
ever go into crowds; that he could not deal with problems or 
change, and had a very explosive temper; and that he does not 
get along with people.  She indicated that the veteran had a 
cousin that would come to see him a few times, but stated 
that he had not come in the last year.  She also indicated 
that the veteran's father visited occasionally.  She stated 
that she had to "forget lots of things" in order to get 
along with the veteran, and expressed her opinion that, even 
if the veteran was physically able to hold a job, he could 
not do so "because of his other problems".  She stated that 
she had to remind the veteran to take his medication, and 
stated, "I had no idea he was leaving out so much 
information from the doctor".

A VA treatment record from September 2002 shows that the 
veteran was concerned with VA's refusal to increase his 
percentage rating for PTSD.  It was noted that his wife had 
prepared a narrative, and that reading it had caused him to 
somberly reflect on what "she has to put up with . . .."  
He reported that he was planning to let his adult daughter 
have a mobile home on a small plot of his land near the 
public road, but made clear that the mobile home would be 
some distance from his house because he did not want any 
increase in visitors or traffic.  It was noted that he 
continued to lead an isolated existence, that he tried to 
avoid crowds, and that, during his wife's recent two-week 
vacation, he spent more time in the woods in his school bus.  
He stated that he was sleeping more soundly, that he did not 
recall having nightmares, and that flashbacks varied 
according to "triggers".  On mental status examination, he 
had good eye contact.  His mood was euthymic, and his affect 
was appropriate.  He was alert and oriented to person and 
place.  He gave the wrong date.  His thoughts were goal 
directed, with no hallucinations or paranoid or grandiose 
delusions, and he denied suicidal and homicidal ideation.  A 
GAF score of 41 was recorded.

In a letter from a VA psychiatric social worker, dated on 
September 24, 2002, the social worker reported that he had 
worked with the veteran since August 1998.  The social worker 
stated that the veteran had constructed a life situation that 
was workable for him, but which was not "mainstream".  It 
was noted that the veteran had only a very few friends whom 
he saw infrequently; that, when he left his property, his 
behavior was driven by the attempt to monitor those around 
him for signs of danger; that he spent most of his time alone 
or in the company of pets; that he limited his contact with 
relatives to what he judged was the minimum needed to stay on 
reasonably good terms with the people he loved; and that he 
had to be careful to avoid most media.  The social worker 
opined that coping with the stress of a work environment was 
simply not possible for the veteran.  He stated that, 
although he felt the veteran could benefit from participation 
in both the residential and outpatient offerings of a VA PTSD 
program, the veteran did not think he could tolerate the 
stress of interacting with other veterans and staff on a 
daily basis.  The social worker stated, "In summary, while 
[the veteran] has done well within the context of his unusual 
lifestyle, he is seriously impaired in social and 
occupational functioning.  He struggles mightily to cope with 
stressors that most of us accept as a part of daily life and 
he avoids as many stressors as he can."

When the veteran was examined for VA compensation purposes on 
November 21, 2002, he reported that he was doing a lot better 
because he did not feel "like blowing my head off".  He 
stated that he did not go anywhere.  He said that his 
nightmares were worse during deer season, and described sleep 
disturbances where he awakened sweaty and felt as though he 
had been running.  He reported intrusive thoughts about the 
war, triggered by gunshots, and indicated that he avoided 
people and noise.  He said that his wife did not even ask him 
any more if he wanted to go to a restaurant because "I get 
so tense, I am ought to fly off".  He reported that he did 
not go to large stores, that he had learned not to watch war 
movies, and that he was "leery" of Vietnamese people.  He 
stated that he had become short tempered with his wife, and 
said that he could not work around people or be with them. He 
said that he spent most of his time in the woods, and denied 
any alcohol use in about a year.

On mental status examination, the veteran displayed marked 
anxiety.  Eye contact was limited.  He was fully cooperative, 
and affect was appropriate to content.  Speech was within 
normal limits with regard to rate and rhythm.  His thought 
processes and associations were logical and tight, with no 
loosening of associations or confusion.  He was generally 
oriented in all spheres, although he did not know the exact 
date.  No gross impairment in memory was observed.  
Hallucinations were not complained of, and no delusional 
material was noted during the examination.  His insight and 
judgment were adequate.  He denied homicidal ideation, and 
although he reported some suicidal ideation, he denied 
intent.  The examiner noted that the veteran was competent 
for VA purposes, and that he was not in need of psychiatric 
hospitalization.  A GAF score of 38 was recorded.  The 
examiner stated, "The veteran displays a profound impairment 
in social and vocational adaptabilities, a direct consequence 
of [PTSD].  It is quite clear that the veteran would not be 
able to sustain employment.  He has almost completely 
isolated himself from others and his pronounced level of 
anxiety would preclude gainful employment."

II.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. part 4, Diagnostic Code 9411.  Amendments to 
those criteria became effective on November 7, 1996, while 
the veteran's appeal was pending.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996).

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  A 50 percent rating was warranted if the 
disorder was manifested by a considerable impairment in the 
ability to establish or maintain effective relationships with 
people and if psychoneurotic symptoms resulted in such 
reduction in reliability, flexibility, and efficiency levels 
as to result in considerable industrial impairment.  A 70 
percent rating was warranted if the disorder was manifested 
by a severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
if psychoneurotic symptoms were of such severity and 
persistence as to produce severe impairment in the ability to 
obtain or retain employment.  If the symptomatology so 
adversely affected the attitudes of all contacts except the 
most intimate so as to result in the veteran's virtual 
isolation in the community, or if the symptoms were totally 
incapacitating and bordered on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior, a total (100 percent) 
rating was warranted.  A total rating was also warranted if 
the veteran was demonstrably unable to obtain or retain 
employment as a result of psychoneurotic symptoms.  Id.  See 
also Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, a 50 percent rating is warranted if 
PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  A 70 percent 
rating is warranted if the disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  The highest available 
rating, 100 percent, is warranted under the new criteria if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(indicating that the Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes the "new" regulations 
pertaining to evaluation of PTSD do not identify the specific 
types of claims to which they are to apply (that is to say, 
the regulations do not indicate whether they are to be 
applied to pending claims).  Thus, as noted above, the 
question to be addressed is whether application of those 
regulations to a claim pending at the time of their 
promulgation would produce genuinely retroactive effects.  In 
this case, the Board finds that it would not, at least to the 
extent that the new regulations are liberalizing.  This is so 
because 38 U.S.C.A. § 5110(g) provides that the effective 
date of benefits awarded pursuant to a liberalizing statute 
or regulation may be no earlier than the effective date of 
the statute or regulation.  Hence, the new regulations may 
affect only prospective relief.  Consequently, the Board 
finds that they may be applied to the evaluation of the 
veteran's disability on a forward-going basis, from the 
effective date of the new provisions.  They may not be 
applied to effect an award of increased benefits prior to 
their effective date, however, due to the aforementioned 
restrictions at § 5110(g); nor may they be applied 
retroactively so as to restrict or limit the rating that the 
claimant would otherwise be entitled to under the former 
("old") criteria.  See also VAOPGCPREC 3-2000, 65 Fed. Reg. 
34,531 (May 30, 2000) (indicating that the Board's analysis 
must be based on consideration of all of the material and 
evidence of record, rather than merely the evidence which 
pre-dates or post-dates a pertinent change to VA's rating 
schedule).

III.  Analysis

Applying the aforementioned law and regulations to the facts 
of the present case, the Board finds that the evidence 
supports the assignment of a 100 percent schedular rating for 
PTSD under the "old" criteria from September 24, 2002.  In 
this regard, the Board notes that the RO selected November 
21, 2002 as the effective date of the veteran's 100 percent 
schedular award for PTSD.  That date was selected, in part, 
because, as noted above, the VA psychologist who examined the 
veteran on that date opined that it was "quite clear" that 
the veteran would not be able to sustain employment as a 
result of PTSD.  However, as noted previously, a VA 
psychiatric social worker offered essentially the same 
opinion in a September 24, 2002 letter, indicating that the 
veteran's PTSD made it impossible for him to cope with the 
stress of a work environment.  Accordingly, the Board is 
persuaded that the evidence is sufficient to establish that 
the veteran was "demonstrably unable to obtain or retain 
employment" due to PTSD as of the date of the social 
worker's statement.  The evidence, at a minimum, gives rise 
to a reasonable doubt on the question.  38 C.F.R. § 4.2 
(2003).  Consequently, a 100 percent schedular rating is 
granted  under the "old" criteria from September 24, 2002.

The Board is also satisfied that the evidence supports the 
assignment of a 70 percent rating for PTSD under the "old" 
criteria for the period November 18, 1993 to September 23, 
2002.  The record shows that the veteran's PTSD was 
manifested during that time by symptoms such as flashbacks, 
nightmares, sleep disturbance, occasional night sweats, 
survivor guilt, depression, anxiety, irritability, 
tearfulness, crowd avoidance, diminished interest in past 
recreational activities, limited socialization, a tendency to 
isolate, and occasional thoughts of suicide.  The evidence 
from that time also shows that he was noted to be preoccupied 
on occasion; that his mood was subdued; that his memory was 
at times described as only "fair", and his insight as only 
"superficial"; that he self-medicated with alcohol for a 
time; and that he occasionally described possible 
hallucinations and/or delusions.  Moreover, he was given GAF 
scores in the range of 41 to 51 on several occasions between 
November 1993 and September 2002; scores which are generally 
indicative of "serious" impairment due to psychological 
limitations.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  Therefore, although the evidence tends to show 
that the veteran's symptoms waxed and waned during the time 
frame here in question-due, in part, to the effects of 
medication and current stressors-the Board is persuaded that 
the totality of the evidence demonstrates that his PTSD was 
generally productive of "severe" impairment in his ability 
to obtain or retain employment during the period November 18, 
1993 to September 23, 2002.  Accordingly, a 70 percent rating 
is granted under the "old" criteria for that time frame.

However, the preponderance of the evidence is against the 
assignment of a rating in excess of 70 percent for all or any 
part of the period prior to September 24, 2002.  This is true 
under both the "old" and "new" criteria.

With regard to the "old" criteria, the Board acknowledges 
that there is evidence of record which tends to show that the 
veteran was living in "virtual isolation" prior to 
September 24, 2002.  However, it is not the virtual isolation 
that would support the assignment of a 100 percent rating.  
Rather, what is required is a showing that symptomatology so 
adversely affected the attitudes of all contacts except the 
most intimate so as to result in the veteran's virtual 
isolation in the community.  In this case, the greater weight 
of the evidence tends to show that the veteran lived in 
relative isolation because of the anxiety he experienced when 
away from home, and not because the attitudes of outside 
contacts (i.e., other than the most intimate) were adversely 
affected.  That is to say, it appears from the record that he 
stayed near his home in order to minimize his difficulties 
with anxiety, and not because his behavior caused those he 
interacted with to reject and isolate him.  Indeed, the 
evidence shows that the care providers who have treated the 
veteran have consistently found him to be pleasant and 
cooperative, and that he has generally maintained good eye 
contact during interviews.  Further, treatment notes from the 
period in question variously demonstrate that he was able to 
contribute appropriately to PTSD group sessions; that he was 
able to present a good sense of humor and friendly attitude; 
that he was able to successfully negotiate a DAV potluck 
dinner; that he exhibited a "wry" take on life at times; 
that he "laughed easily" on occasion; and that he was able 
to take a trip with his wife without incident in 2001.  The 
record also suggests that, while he was reluctant to enter 
restaurants and stores during the time frame in question, he 
could successfully do so, and engage in necessary 
transactions, when the establishments were not crowded.  It 
is also notable that he behaved in an effective and 
appropriate manner during the hearing he had before the 
undersigned in April 2001.  Accordingly, for all these 
reasons, it is the Board's conclusion that, or the period 
prior to September 24, 2002, the preponderance of the 
evidence is against a finding that the attitudes of all 
contacts except the most intimate were so adversely affected 
by the veteran's PTSD so as to result in his virtual 
isolation in the community.

The Board also acknowledges that the veteran spoke of 
possible hallucinations and/or delusions during the time 
frame in question; that he had flashbacks and intrusive 
thoughts; that he was noted on one occasion to be abstract on 
proverbs; that he testified that he experienced attacks of 
panic; and that he may have exhibited "explosions" of 
aggressive energy on occasion.  The Board finds, however, 
that the totality of the evidence demonstrates that his PTSD 
was not manifested by symptoms "bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities" 
during that time.  Rather, the weight of the evidence shows 
that, during the time period here in question, he was most 
often noted to be pleasant, alert, cooperative, and well-
oriented, with normal thought processes, no confusion, no 
delusions, an euthymic mood, an appropriate affect, good eye 
contact, and normal speech.

Finally, the Board acknowledges that the veteran was 
unemployed prior to September 24, 2002.  However, the Board 
is not persuaded that he was at that time "demonstrably 
unable to obtain or retain employment" solely as a result of 
PTSD.  The veteran's private physician, Dr. Hickey, opined in 
September 1995 that the veteran was "disabled" due to 
service rendered to his country, and that he was not able to 
function in a normal manner.  However, Dr. Hickey did not 
offer an opinion as to veteran's employability per se.  
Moreover, it appears that the opinion he did offer was based 
on consideration of the combined effects of multiple 
disabilities, rather than the effects of PTSD alone.  
Notably, a VA treatment record from October 1997 shows that 
the veteran was able to able to attend to task and follow 
directions.  And while a VA psychiatric social worker wrote a 
letter on September 24, 2002, indicating that the veteran was 
presently unemployable due to PTSD, and referring to records 
of prior treatment, neither the referenced records nor any 
other objective medical evidence of record affirmatively 
demonstrates that the veteran's PTSD, considered alone-
without regard to his other, multiple disabilities-operated 
to render him incapable of obtaining or retaining employment 
prior to September 24, 2002.  It is the Board's conclusion, 
therefore, that the preponderance of the evidence is against 
the assignment of a rating in excess of 70 percent under the 
"old" criteria prior to that date.

With respect to the "new" criteria, the Board notes that, 
although the veteran's PTSD symptoms were significant prior 
to September 24, 2002-as is reflected by the Board's 
aforementioned assignment of a 70 percent rating for that 
period-none of the care providers who examined or treated 
him prior to September 24, 2002 in any way suggested that his 
PTSD alone was causative of total occupational and social 
impairment.  Nor does the evidence in any way suggest that 
his condition was then manifested by symptoms equivalent to 
gross impairment in communication or thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, an 
intermittent inability to perform the activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, or for his own occupation or name.  
Indeed, the evidence relating to that time frame shows that 
the veteran was most often noted to be cooperative on 
examination; that he was well-oriented and alert; that he had 
an appropriate affect; that his judgment was good; that his 
speech was within normal limits; that his thought processes 
and associations were goal-directed and tight; that there was 
no confusion; that his memory was at least "fair"; that 
questionable hallucinations or delusions were noted only 
rarely, as was suicidal ideation; that he had no homicidal 
ideation; and that he was competent and not in need of 
psychiatric hospitalization.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 70 percent under the 
"new" criteria prior to September 24, 2002.


In evaluating the veteran's PTSD claim, the Board has 
specifically considered whether he is entitled to a "staged 
rating" for the period prior to September 24, 2002.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  However, 
for reasons already stated, it is the Board's conclusion that 
the veteran's disability was never more than 70 percent 
disabling during that time frame.  Consequently, a "staged 
rating" prior to September 24, 2002 is not warranted.

The Board also notes that, in order to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer a case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  There is nothing in the record to suggest that 
the veteran has been hospitalized for treatment of PTSD, and 
the record does not establish that his disability picture is 
so exceptional or unusual as to render impractical the 
application of the regular schedular standards.

IV.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  See, e.g. 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  These duties are discussed in detail below.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by the August 2003 letter.  In addition, the RO's rating 
decisions, Statements of the Case, and Supplemental 
Statements of the Case, further informed the veteran of the 
evidence needed to substantiate his claim.  The March 2004 
Supplemental Statement of the Case included the regulations 
implemented pursuant to enactment of the VCAA.  The appellant 
was invited to submit additional information.  No additional 
evidence was submitted.  In fact, on a form provided by the 
Board and dated by the veteran in March 2003, the appellant 
contacted the Board and advised that he had no additional 
evidence relevant to his claim.

Also, by a letter dated August 13, 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
further notified the veteran about what evidence VA would 
attempt to obtain and what evidence and information he should 
obtain and submit.  He was provided forms for authorization 
of release of medical information.  In September 2003 and 
February 2004, the RO received requested documents pertaining 
to the veteran's application for an award of disability 
benefits administered by the Social Security Administration.  


Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claim 
decided in this decision, the RO has obtained all relevant 
Federal records identified by the appellant or otherwise 
evident from the claims folder.  

Concerning the claim decided in this decision, the appellant 
has not asserted that there are private treatment records 
that pertain to the claim that have not been obtained and 
considered.  The appellant has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his former 
representative.  The appellant has not provided information 
concerning additional evidence -such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related-
which has not been obtained.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claim 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  The revised 
regulation concerning VA's duty to notify claimants of 
inability to obtain records under the VCAA, 38 C.F.R. 
§ 3.159(e) (2003), are applicable to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 
29, 2001).  As the veteran has not identified additional 
evidence that the RO has not been able to obtain, no duty is 
owed to the veteran to notify of evidence that VA has not 
been able to obtain.  

In summary, the appellant has been informed of the evidence 
needed to substantiate his claim and of the duties that the 
RO would undertake to assist him in developing his claim.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.


ORDER

A 70 percent rating is granted for PTSD for the period 
November 18, 1993 to September 23, 2002, under the "old" 
criteria, subject to the law and regulations governing the 
award of monetary benefits; a higher disability rating for 
PTSD prior to September 24, 2002 is denied.

A 100 percent rating is granted for PTSD from September 24, 
2002, under the "old" criteria, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

As noted previously, the RO last issued the veteran a 
supplemental statement of the case with respect to the 
veteran's peptic ulcer disease claim in March 2004.  See 
Introduction, above.  The veteran's appeal was transferred to 
the Board in April 2004, and in July 2004 the RO faxed 
additional evidence to the Board.  The evidence received from 
the RO consists of a report of a December 2003 VA Digestive 
Conditions examination, and reports of a complete blood count 
and upper gastrointestinal (UGI) series performed in 
connection with that examination.  This evidence is pertinent 
to the veteran's peptic ulcer disease claim.  Further, the 
report of the UGI series was not previously of record and has 
not yet been considered by the RO.  Accordingly, and because 
the veteran has not waived initial RO consideration of the 
UGI report, the peptic ulcer disease claim will be remanded 
to the RO for further action.  See 38 C.F.R. §§ 19.31, 
19.37(b) (2003); Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The veteran has filed an NOD with respect to the effective 
date assigned by the RO concerning the award of TDIU.  In 
order to allow the veteran to perfect an appeal, if he so 
desires, the RO must provide him with a statement of the case 
(SOC) concerning the effective date of the award of TDIU.  
Manlincon v. West, 12 Vet. App. 238 (1999).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should take adjudicatory 
action on the veteran's claim for an 
increased rating for peptic ulcer 
disease, taking into account the new 
evidence added to the file since the last 
SSOC was issued in March 2004.  If the 
benefit sought remains denied, a new SSOC 
should be issued.  The SSOC should 
contain, among other things, a reference 
to the report of the UGI series performed 
in December 2003.

2.  The appellant and representative, if 
any, should be furnished an SOC regarding 
the issue of entitlement to an earlier 
effective date for the award of TDIU.  
The appellant must file a timely and 
adequate substantive appeal concerning 
this issue for the Board to have 
jurisdiction to address the merits of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This remand must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



